841 F.2d 1125
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Timothy DOYLE, Plaintiff-Appellant,v.CITY OF BROOKPARK;  Mayor Coyne;  Thomas Dease, Chief ofPolice;  John Doe, Police Officer of Brookpark,Defendants-Appellees.
No. 87-3949.
United States Court of Appeals, Sixth Circuit.
March 9, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff appeals the dismissal of his action filed under 42 U.S.C. Sec. 1983 in which he alleged that police officers violated his civil rights by firing gunshots in his direction on March 23, 1985.  The district court concluded that plaintiff's action, which was filed on February 3, 1987, is barred by Ohio's one-year statute of limitations.  Ohio Rev.Code Sec. 2305.11.  On appeal, plaintiff contends that Ohio's saving statute, Ohio Rev.Code Sec. 2305.19, operated to toll the statute of limitations and that his cause of action did not accrue until sometime after the alleged gunshots were fired.


3
Upon consideration, we agree with the district court that the savings statute did not toll the limitations period for the reasons stated in its opinion and order entered September 23, 1987.  Further, plaintiff alleged nothing which would establish that his cause of action arose at some time later than the time that the allegedly tortious act was committed.   See Hicks v. Hines, Inc., 826 F.2d 1543 (6th Cir.1987).  Therefore, the district court properly dismissed plaintiff's complaint as barred by Ohio's one-year statute of limitations.


4
Accordingly, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.